Exhibit 10.1


CONSULTING AGREEMENT
AMENDED
February 10, 2009


This Consulting Agreement ("Agreement") is effective as of January 1, 2009 (the
“Effective” Date”)


Between               Infrastructure Materials Corp. (IMC)
1135 Terminal Way, Suite 207B,
Reno NV 89502
Fax 866-786-6415
Email info@infrastructurematerialscorp.com
(herein called the “Company”)


And                      Scott Koyich
411 Clearwater Landing
Calgary, AB T3Z 3T8
Fax 403-244-1238
Email skoyich@dskconsulting.ca
(herein called the “Consultant”)


WHEREAS, the original Agreement referred to the 300,000 options being granted on
December 11, 2008.  This Amendment alters the date of the granting of the
Options to the Effective Date of the Agreement. All other terms remain the same;


WHEREAS, the Company wishes to engage the Consultant to provide the services as
set out in this agreement (the “Agreement”) and the Consultant wishes to provide
such services.


NOW THEREFORE, in consideration of the mutual agreements and covenants set forth
in this Agreement, and intending to be legally bound hereby, the parties agree
as follows:


1.  Engagement of Consultant.  The Company hereby engages and retains Consultant
to render to the Company the consulting services (the “Consulting Services”)
described in paragraph 2 hereof  for the period commencing on the Effective Date
of this Agreement and ending six months thereafter (the "Consulting
Period").  The Effective Date of this Agreement shall be the date first written
above.


2. Description of Consulting Services.  The Consulting Services rendered by
Consultant hereunder shall consist of consultations with management of the
Company, as such management may from time to time require during the consulting
period.  Such consultation with management shall be with respect to financial
public relations, business promotion, business growth and development, including
introductions of the Company’s Management to fund managers, brokerage firms and
investors.  The Consulting Services may include the Company's relationship with
the financial community and its securities holders, the preparation and
distribution of periodic reports and news releases to keep existing shareholders
informed about the Company’s activities, maintaining regular communications with
stockholders and brokers, and such other matters as may be agreed upon between
the Company and Consultant.  The Consultant shall cooperate with the Company in
maintaining the Company’s data base to ensure all interested parties receive all
information released by the Company and if requested the Company shall provide
the Consultant with access to its data base.
 
1

--------------------------------------------------------------------------------


 
3.  Extent of Consulting Services.   The Company agrees that, during reasonable
periods of time prior to and during which the Company is deemed to be in the
process of raising capital and/or offering securities, as defined under the
Securities Act, the Consultant will suspend its consulting services to the
extent such consulting services may affect the market price of the Company’s
securities.


4. Compensation for Consulting Services.   The Company shall pay the Consultant
for the Consulting Services, $5,000 US per month (the “Compensation”) during the
term of this Agreement.


In addition the Company shall grant the Consultant an Option to acquire 300,000
common shares of the Company at the closing price of the common shares traded on
the OTC BB on January 1, 2009.  Said Option to vest at the rate of 50,000 shares
per month, commencing in the month of the Effective Date of this Agreement.  The
options shall expire on January 1, 2014.  In the event of termination of this
Agreement prior to the end of the Consulting Period the Consultant shall only be
entitled to exercise the vested portion of the options.


5. Termination of Relationship.  This Agreement shall, unless sooner terminated
as provided herein below, continue for the duration of the Consulting Period as
defined in paragraph 1 herein above. Such term shall be renewed upon mutual
agreement of the parties in writing.  The Consultant or the Company may
terminate this Agreement with or without cause upon thirty (30) days written
notice to the other party.
In the event of Termination, Consultant shall be entitled to options earned
prior to the termination of this Agreement.  Further, in the event of
Termination prior to the end of the Consulting Period, the options that vest
through such 30 day notice period, if any, are deemed vested.


6.           Representations of Consultant.  Consultant represents and warrants
to the Company that Consultant is familiar with United States securities laws
and regulations that relate to the services to be provided
hereunder.  Consultant agrees that he shall carry out the services contemplated
herein in conformance with such laws and regulations.


7.           Miscellaneous.
 
A. Notices. Any notice or other communication required or permitted by any
provision of this Agreement shall be in writing and shall be deemed to have been
given or served for all purposes if, delivered personally or sent by registered
or certified mail, return receipt requested, postage prepaid, addressed to the
parties at the addresses first set forth above five days after mailing or if
sent by Fax or Email on the date sent.


B. Entire Agreement.  This Agreement constitutes the entire agreement between
the parties relating to the subject matter of this Agreement and supersedes all
prior discussions between the parties.  There are no terms, obligations,
covenants, express or implied warranties, representations, statements or
conditions other than those set forth in this Agreement.  No variations or
modification of this Agreement or waiver of any of its terms or provisions shall
be valid unless in writing and signed by both parties.
 
C. Amendment. This Agreement shall not be modified or amended except by written
agreement of the parties hereto.
 
D. Governing Law. Each of the provisions of this Agreement shall be governed by
and construed and enforced in accordance with the laws of the State of Nevada,
USA.
 
E. Delay. No failure or delay by any party in exercising any right, power or
privilege under this Agreement shall not operate as a waiver thereof; nor shall
any single or partial exercise of any right, power or privilege hereunder
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege.
 
2

--------------------------------------------------------------------------------


 
F. Severability. Should any part of the Agreement for any reason be declared
invalid or unenforceable, such decision shall not affect the validity or
enforceability of any remaining portion, which remaining portion shall remain in
force and effect as if this Agreement had been executed with the invalid or
unenforceable portion thereof eliminated and it is hereby declared the intention
of the parties hereto that they would have executed the remaining portion of
this Agreement without including therein any such part, parts or portion which
may, for any reason, be hereafter declared invalid or unenforceable.  Should any
material term of this Agreement be in conflict any laws or regulations, the
parties shall in good faith attempt to negotiate a lawful modification of this
Agreement which will preserve, to the greatest extent possible, the original
expectation of the parties.
 
G.  Counterparts.  This Agreement may be executed in multiple counterparts, each
of which shall be deemed an original, and all of which together shall constitute
one and the same instrument.  Execution and delivery of this Agreement by
exchange of facsimile copies bearing facsimile signature of a party shall
constitute a valid and binding execution and delivery of this Agreement by such
party.  Such facsimile copies shall constitute enforceable original documents.


In Witness whereof, the undersigned parties hereto have executed this Agreement
to be effective as of the date first written above.


Infrastructure Materials Corp.
       
By:
/s/ Mason Douglas
 
  Mason Douglas, President
   
CONSULTANT
   
/s/ Scott Koyich
  Scott Koyich

 
3

--------------------------------------------------------------------------------

